NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              HOWLINK GLOBAL LLC,
                Plaintiff-Appellant,

                           v.

NETWORK COMMUNICATIONS INTERNATIONAL
 CORP., AND CONSOLIDATED TELECOM, INC.,
              Defendants-Appellees.
             ______________________

                      2013-1181
                ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 11-CV-0071, Judge Ron
Clark.
                 ______________________

                Decided: April 2, 2014
                ______________________

   ADRIAN M. PRUETZ, Glaser Weil Fink Jacobs Howard
Avchen & Shapiro, LLP, of Los Angeles, California, ar-
gued for plaintiff-appellant. With him on the brief were
ERICA J. VAN LOON, ANDREW Y. CHOUNG, and AVRAHAM
SCHWARTZ.

    DARRELL G. DOTSON, Stevens Love, of Longview, Tex-
as, argued for defendant-appellee Network Communica-
tions International Corp. With him on the brief were
2           HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS



GREGORY P. LOVE and SCOTT E. STEVENS. Of counsel on
the brief was TODD Y. BRANDT, of Houston, Texas.

   K.A.D. CAMARA, Camara & Sibley LLP, of Houston,
Texas, argued for defendant-appellee Consolidated Tele-
com Inc.
                  ______________________

    Before LOURIE, BRYSON, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
    HowLink Global LLC (“HowLink”) filed suit against
Network Communications International Corp. (“NCIC”)
and Consolidated Telecom, Inc. (“CTEL”) (collectively,
“Defendants”) alleging infringement of U.S. Patent No.
7,876,744 B2 (“the ’744 patent”). The ’744 patent relates
to collect calling using Voice over Internet Protocol
(“VoIP”) technology. NCIC and CTEL provide VoIP-based
collect call systems and services to various correctional
facilities. After a magistrate judge construed numerous
disputed terms of the ’744 patent, the district court
adopted the magistrate judge’s findings and conclusions.
Based on these constructions, the parties stipulated to
non-infringement of the ’744 patent.
    On appeal, HowLink challenges the construction of
two terms: (1) “temporarily transmitting voice of a caller
to the called terminal to identify the caller when the
second communication link is established,” and (2) “pro-
hibiting voice transmission until a collect call acceptance
arrives after the temporary voice transmission.” The
dispute over these claims is about whether the claims of
the ’744 patent require that a caller be able to talk to the
called party temporarily before a decision to accept the
collect call is made. Because we find that the district
court correctly construed the terms to require the trans-
mission of a “live” voice, for this purpose, we affirm the
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS           3



district court’s claim construction, and, hence, judgment
of non-infringement.
                      I. BACKGROUND
                     A. The ’744 Patent
     HowLink is the exclusive owner by assignment of the
’744 patent. The ’744 patent, which issued on January 25,
2011, is titled “Method for Collect Call Service Based on
VoIP Technology and System Thereof.” ’744 Patent, at
[45], [54] (filed Apr. 4, 2005). The patent describes a
method and system for making collect calls over a VoIP
network using a collect call switch. Generally, the collect
call system includes a calling terminal connected to a
calling gateway. The calling gateway then communicates
with a called gateway through a VoIP network. This
called gateway is connected to a collect call switch, and
the collect call switch communicates with the called
terminal. When a calling party places a collect call
through a calling terminal, the calling party initiates the
collect call by dialing the called terminal. Next, the
collect call switch establishes a first communication link
between the collect call switch and the called gateway,
and a second communication link between the collect call
switch and the called terminal.
    The patent describes several embodiments of the VoIP
collect call system using these two communication links.
For example, Figure 5, reproduced below, discloses a
flowchart of signaling on various collect call systems.
4         HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS




    The section of the written description corresponding
to Figure 5 outlines several relevant steps:
        At step 310, the called gateway requests
    PSTN [(public switched telephone network)] link
    to the collect call switch. The collect call switch
    establishes PSTN link to the called gateway.
        At step 315, the collect call switch calls the
    called terminal by use of the collect call number
    included in the collect call request. When the
    called terminal answers, the collect call switch es-
    tablishes PSTN link to the called terminal, and at
    step 320, outputs voice announcement telling it is
    a collect call.
        At step 325, after finishing voice announce-
    ment, the collect call switch connects temporarily
    the voice call link between the caller terminal and
    the called terminal so that the called party can
    recognize the caller. The step 325 may be omitted
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS             5



   according to the telecommunication service pro-
   vider’s policy.
       At step 330 to 340, after releasing voice call
   link, a voice announcement for request to accept
   the collect call is outputted to the called terminal.
’744 Patent col.8 ll.40–57. Figures 6 and 7 disclose identi-
cal steps for providing a voice announcement for a collect
call, with a collect call switch temporarily connecting the
caller terminal with the called terminal. See ’744 Patent
col.8 ll.45–54, col.9 ll.37–38, col.10 ll.8–9.
   Representative Claim 1 1 states:
   1. A method of providing a collect call service
   based on a voice over Internet Protocol (VoIP) sys-
   tem, the method comprising:
   establishing a first communication link between a
   called gateway and a collect call switch, on receiv-
   ing a collect call request from a caller terminal via
   a VoIP network located between i) a calling gate-
   way being coupled to the caller terminal and ii)
   the called gateway being coupled to the collect call
   switch, wherein the caller terminal can access the
   called gateway by use of already known access in-
   formation;




   1    The claim language of the other independent
claims slightly differs from claim 1. In claims 9 and 23,
the claim language states “temporarily transmit voice of a
caller to the called terminal to identify the caller when
the second communication link is established.” In claims
9, 11, 13, 18, and 23, the claim language states “prohibit-
ing the voice transmission until the collect call acceptance
arrives after the temporary voice transmission.” These
differences are not meaningful to our analysis, however.
6         HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS



    establishing a second communication link be-
    tween the collect call switch and the called termi-
    nal;
    temporarily transmitting voice of a caller to the
    called terminal to identify the caller when the sec-
    ond communication link is established, and then
    prohibiting voice transmission until a collect call
    acceptance arrives after the temporary voice
    transmission;
    connecting the first communication link and the
    second communication link to initiate a billing
    process for the second communication link respon-
    sive to the collect call acceptance in the form of a
    dual tone multi-frequency (DTMF) signal from the
    called terminal; and
    releasing the connected links to end the billing
    process responsive to a normal call end request
    from one of the caller terminal and the called ter-
    minal.
’744 Patent col.14 ll.6–10 (emphasis added).
     The original independent claims of the application
that issued as the ’744 patent did not include the empha-
sized “temporarily transmit[ting] voice of a caller to the
called terminal to identify the caller when the second
communication link is established, and then prohibiting
voice transmission until a collect call acceptance arrives
after the temporary voice transmission” limitation. See,
e.g., Joint Appendix (“J.A.”) 366–373. Original dependent
claims 4 and 10, however, claimed “temporarily permit-
ting voice transmission which allows a called party to
identify a caller . . . .” J.A. 367, 369.
    During the prosecution of the ’744 patent, the exam-
iner rejected numerous original claims under 35 U.S.C.
§ 103 as obvious, in part over U.S. Patent No. 6,788,674
(“Karamchedu”). Karamchedu discloses a collect call
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS            7



system where a caller sends a request to a “Bridgeport”
that then calls the called party, plays a message to an-
nounce the call, and connects the caller to the called party
if the called party accepts the call. See U.S. Patent No.
6,788,674 col.6 l.11–col.7 l.9 (filed July 20, 2001). The
Karamchedu written description states that, “upon the
callee answering the call from the Bridgeport, the Bridge-
port may announce a message to the callee such as ‘Bob is
attempting to make a collect call.’” Id. col.6 ll.20–23. The
examiner stated that Karamchedu teaches the limitation
included in dependent claims 4 and 10 that claim “tempo-
rarily permitting voice transmission which allows a called
party to identify a caller when the second link is estab-
lished, and then prohibiting voice transmission until the
collect call acceptance arrives after the temporary voice
transmission.” See J.A. 351, 356 (emphasis added).
When, in response, HowLink offered amended claims 26,
28, and 31, reciting “temporarily transmitting voice of a
caller,” the examiner indicated that those claims would be
allowed if rewritten in independent form to include the
express limitations of “temporarily transmit[ting] voice of
a caller to the called terminal to identify the caller when
the second link is established, and then prohibiting the
voice transmission until the collect call acceptance arrives
after the temporary voice transmission.” J.A. 402–04.
After the applicant amended the independent claims
consistent with these directives, the examiner allowed the
claims.
                  B. Procedural History
    On February 15, 2011, HowLink filed a complaint as-
serting patent infringement of the ’744 patent against
NCIC in the U.S. District Court for the Eastern District of
Texas. 2 Compl., HowLink Global LLC v. Centris Info.


   2   HowLink also asserted infringement of the ’744
patent against Centris Information Systems, LLC, Con-
8         HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS



Sys., LLC, No. 4:11-cv-00071-RC-ALM (E.D. Tex. Feb. 15,
2011), ECF No. 1. On April 18, 2011, HowLink filed a
First Amended Complaint adding patent infringement
claims against CTEL. First Am. Compl., HowLink Global
LLC v. Centris Info. Sys., LLC, No. 4:11-cv-00071-RC-
ALM (E.D. Tex. Apr. 18, 2011), ECF No. 16. 3 The district
court judge referred the case to a magistrate judge for
claim construction.
    On June 28, 2012, the magistrate judge issued his
Report and Recommendation construing numerous dis-
puted claim terms, including the two terms at issue in
this appeal. See Report and Recommendation of U.S.
Magistrate Judge, HowLink Global LLC v. Centris Info.
Sys., LLC, No. 4:11-cv-00071-RC-ALM (E.D. Tex. June 28,
2012), ECF No. 154 (“R&R”).
    First, the magistrate judge construed the “temporarily
transmit[ting] voice of a caller” term as “for a limited
time, transmitting the live voice of a caller so that the
caller can speak to the called party and the called party
can hear what the caller is saying when the second com-
munication link is established.” Id. at 28 (emphasis
added). In support, the magistrate judge pointed to the
claim language itself as contemplating a “live voice,”
explaining that “[t]he claim thus recites that the ‘prohibit-
ing’ occurs after the ‘temporarily transmitting,’ as indi-


versant Technologies, Inc., JCW Electronics I Ltd., L.L.P.,
JCW Electronics I, L.P., JCW Electronics, Inc., Teletrust,
Inc., Trio Communications, Inc., and Value-Added Com-
munications, Inc. HowLink later voluntarily dismissed
its claims against these Defendants.
    3   HowLink also added Network Enhanced Telecom,
L.L.P. and Network Operator Services, Inc. Eventually,
HowLink also voluntarily dismissed its claims against
these Defendants.
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS              9



cated by the word ‘then.’” Id. at 24. He then noted that
the parties have not disputed this order of steps and
concluded that, “what is ‘temporarily transmitt[ed]’ must
be something that can then be ‘prohibit[ed].’” Id. at 25.
As such, “if the step of ‘temporarily transmitting voice of a
caller’ did not involve the live voice of the caller, the step
of ‘then prohibiting voice transmission’ would be superflu-
ous.” Id. The magistrate judge also concluded that,
because of the grammatical structure of the claim lan-
guage itself, “a person of ordinary skill in the art would
readily understand that the antecedent basis for the ‘voice
transmission’ recited in the ‘prohibiting’ step is the ‘voice
of a caller’ recited in the ‘temporarily transmitting’ step.”
Id. (citations omitted). “Based on this antecedent basis
relationship, ‘voice of a caller’ and ‘voice transmission’
carry the same meaning throughout the claims.” Id. at 26
(citing Digital-Vending Servs. Int’l, LLC v. Univ. of Phoe-
nix, Inc., 672 F.3d 1270, 1275 (Fed. Cir. 2012)). He also
found that “[a]ny remaining doubt about the propriety of
a limiting construction is eliminated by the prosecution
history” exchange relating to the Karamchedu reference.
Id. He noted that, because Karamchedu does not disclose
transmission of a caller’s live voice, it implies that the
caller’s name is either pre-recorded or computer-
generated. The examiner noted in particular that “the
patentee overcame Karamchedu by amending the claims
in a fashion that ‘put the examiner and the public on
notice of the invention’s crucial feature,’ insofar as the
patentee relied upon that feature to overcome Karam-
chedu, namely the temporary transmitting of a ‘voice of a
caller.’” Id. at 27. And, to give effect to this disclaimer,
the magistrate judge found that the construction should
require transmission of the “live voice” of the caller. See
id. at 27–28.
    Second, the magistrate judge construed the “prohibit-
ing voice transmission” term as “preventing the called
party from continuing to hear what the caller is saying
10           HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS



until after the collect call acceptance.” Id. at 30. In
support, the magistrate judge referenced his supporting
analysis regarding the “temporarily transmit[ting] voice
of a caller” term. He also stated:
     While some embodiments might provide two-way
     communication during the temporary “voice
     transmission,” such a limitation is not recited by
     the claim language and is not clearly established
     in the specification. Instead, the temporary voice
     transmission is recited in the claims as “temporar-
     ily transmitting voice of a caller to the called ter-
     minal” and is disclosed as enabling the called
     party to recognize the caller, not vice versa.
Id. at 29.
    On July 12, 2012, HowLink filed its Objections to the
Report and Recommendation with respect to the construc-
tions of these two claim terms. Objection to Report and
Recommendations Regarding Claim Construction, HowL-
ink Global LLC v. Centris Info. Sys., LLC, No. 4:11-cv-
00071-RC-ALM (E.D. Tex. July 12, 2012), ECF No. 159.
HowLink claimed that the magistrate judge improperly
limited the phrase, “voice of a caller,” to mean only the
caller’s “live” voice, and excluded the caller’s “recorded”
voice from the scope of the claims. Id. at 1.
    On August 29, 2012, the district court issued an Order
adopting the Magistrate Judge’s Report and Recommen-
dation. Order Adopting Report and Recommendation of
U.S. Magistrate Judge, HowLink Global LLC v. Centris
Info. Sys., LLC, No. 4:11-cv-00071-RC-ALM (E.D. Tex.
Aug. 30, 2012), ECF No. 167 (“Order Adopting R&R”). In
addressing the claim language now on appeal, the district
court found that “a person of ordinary skill in the art
would read the claims to mean that ‘voice transmission’
refers to the same thing throughout the claims and that
what is ‘prohibit[ed]’ is what was ‘temporarily trans-
mit[ed],’ particularly in light of the use of the word ‘then’
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS           11



to introduce the ‘prohibiting’ step.” Id. at 5. Accordingly,
he concluded that “what is ‘temporarily transmit[ed]’ is
the ‘live’ voice of a caller because there would be no need
to ‘prohibit’ a pre-recorded voice.” Id. The court also
found that the patentee made a “clear and unmistakable”
disavowal by amending the claim language from “tempo-
rarily transmitting voice transmission” to “temporarily
transmitting voice of a caller” to overcome the examiner’s
rejection. Id. at 6.
    Based on these claim constructions, HowLink agreed
that it could not prevail on the issue of infringement.
Consequently, the parties jointly filed a Motion for Ap-
proval of Stipulated Judgment of Noninfringement. On
October 19, 2012, the district court granted the motion
and entered judgment in favor of Defendants on HowL-
ink’s claim for infringement of the ’744 Patent.
    HowLink timely filed its Notice of Appeal on Novem-
ber 13, 2012. We have jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                      II. DISCUSSION
    On appeal, HowLink challenges the construction of
two terms: (1) “temporarily transmit[ting] voice of a caller
to the called terminal to identify when the second com-
munication link is established” and (2) “prohibiting voice
transmission until the collect call acceptance arrives after
the temporary voice transmission.” HowLink argues that
the district court incorrectly construed these terms to
require the transmission of a “live” voice. We disagree,
and find no error with the district court’s constructions.
    This court reviews a district court’s claim construction
de novo. Lighting Ballast Control LLC v. Philips Elecs. N.
Am. Corp., No. 2012-1014, 2014 WL 667499, at *1 (Fed.
Cir. Feb. 21, 2014) (en banc); Cybor Corp. v. FAS Techs.,
Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en banc). To
determine the scope and meaning of a claim, we can
12        HOWLINK GLOBAL LLC    v. NETWORK COMMUNICATIONS



examine the claim language, written description, prosecu-
tion history, and any relevant extrinsic evidence. Phillips
v. AWH Corp., 415 F.3d 1303, 1315–19 (Fed. Cir. 2005)
(en banc). Generally, a claim term is given its ordinary
and customary meaning as understood by a person of
ordinary skill in the art at the time of invention. Id. at
1312–13. “[T]he claims themselves provide substantial
guidance as to the meaning of particular claim terms,”
and “the context in which a term is used in the asserted
claim can be highly instructive.” Id. at 1314. In addition,
we must read claims in view of the written description,
which “is the single best guide to the meaning of a disput-
ed term.” Id. at 1315 (quoting Vitronics Corp. v. Concep-
tronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). The
written description “acts as a dictionary when it expressly
defines terms used in the claims or when it defines terms
by implication.” Id. at 1321 (quoting Vitronics, 90 F.3d at
1582). “It is therefore entirely appropriate for a court,
when conducting claim construction, to rely heavily on the
written description for guidance as to the meaning of the
claims.” Id. at 1317.
    We collectively address the district court’s construc-
tions of the two disputed terms. The relevant language
from representative claim 1 states, “[(1)]temporarily
transmitting voice of a caller to the called terminal to
identify the caller when the second communication link is
established, and then [(2)]prohibiting voice transmission
until a collect call acceptance arrives after the temporary
voice transmission.” ’744 Patent col.14 ll.6–10. The
magistrate judge construed the “temporarily transmitting
voice of a caller” term as “for a limited time, transmitting
the live voice of a caller so that the caller can speak to the
called party and the called party can hear what the caller
is saying when the second communication link is estab-
lished.” See R&R at 28 (emphasis added). It also con-
strued the “prohibiting voice transmission” term as
“preventing the called party from continuing to hear what
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS             13



the caller is saying until after the collect call acceptance.”
Id. at 30.
     The claim language itself requires a “live” voice.
“[W]e look to the words of the claims themselves, both
asserted and nonasserted, to define the scope of the
patented invention.”    Vitronics Corp., 90 F.3d at 1582
(citing Bell Commc’ns Research, Inc. v. Vitalink Commc’ns
Corp., 55 F.3d 615, 620 (Fed. Cir. 1995)). It is clear from
the claim language that the “after the temporary voice
transmission” limitation refers back to the earlier “tempo-
rary transmitting voice of a caller” limitation. Indeed, at
oral argument before this court, Appellant’s counsel
conceded that “temporary voice transmission” has the
same meaning as “temporarily transmitting the voice of a
caller.”      Oral Arg. at 6:20–58, available at
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
13-1181.mp3; see also Appellant Reply Br. 19 (HowLink
admits that “temporarily transmitting voice of a caller”
and “temporary voice transmission” both refer to the same
thing—“the temporary transmission for the collect call
request.”).
    The claim language further states “then prohibiting
voice transmission until a collect call acceptance arrives
after the temporary voice transmission.” See ’744 Patent
col.14 ll.8–10 (emphases added).        Again, Appellant’s
counsel acknowledged that the “prohibited voice trans-
mission” is a “live” voice. Oral Arg. at 6:58–7:07. Appel-
lant’s counsel then admitted that the term “voice
transmission” as found in “prohibited voice transmission”
has the same meaning as “voice transmission” in “tempo-
rary voice transmission.” Id. at 7:07–8:03. Pulling all of
these terms together into context, the claim language
compels the conclusion that the term “temporary voice
transmission” must refer to a “live” voice.
    The structure of the claim language also implies “live”
voice transmission. The phrase, “then prohibiting voice
14        HOWLINK GLOBAL LLC    v. NETWORK COMMUNICATIONS



transmission,” requires that the temporary voice trans-
mission in the claims refer to a “live” voice. As the dis-
trict court concluded, “if the step of ‘temporarily
transmitting voice of a caller’ did not involve the live voice
of the caller, the step of ‘then prohibiting voice transmis-
sion’ would be superfluous. Such a reading would be
disfavored.” See R&R at 25 (citing Merck & Co., Inc. v.
Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir.
2005) (“A claim construction that gives meaning to all the
terms of the claim is preferred over one that does not do
so.” (citations omitted)); Bicon, Inc. v. Straumann Co., 441
F.3d 945, 950 (Fed. Cir. 2006) (“[C]laims are interpreted
with an eye toward giving effect to all terms in the claim.”
(citations omitted))). To clarify, if the temporary voice
transmission was a recording, there would be no need to
“then prohibit[ ]” voice transmission because the recording
would end on its own. We agree with the district court’s
conclusion; the temporary voice transmission is a “live”
voice, as there is no need to prohibit the transmission of a
pre-recorded voice.
    Appellant further asserts that the term “voice of the
caller” is different than “voice transmission” since differ-
ent terms are used. See Appellant Reply Br. 17 (citing
Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d
1324, 1333 n.3 (Fed. Cir. 2006) (“[T]he use of two terms in
a claim requires that they connote different meanings”
(emphasis in original))). We agree that the two terms
“voice of a caller” and “voice transmission” do not have the
same exact scope, but conclude that they still refer to the
same type of transmissions. The “temporarily transmit-
ting voice of a caller” refers to the one way transmission of
the voice from the caller to the callee, whereas “voice
transmission” can broadly refer to voice transmissions
from the caller or callee. Accordingly, “voice transmis-
sion” encompasses a broader subset of transmissions.
Therefore, while the scope of the term “voice transmis-
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS             15



sion” is different than the “voice of a caller,” both of these
“voice transmissions” still refer to a “live” voice or voices.
     The written description supports the conclusion that
the terms include a “live voice.” It specifically describes
temporarily transmitting the voice of a caller to the called
terminal to identify the caller in a single section—the one
describing step 325. 4 Consistent with the claim language,
the description of the embodiments points to a construc-
tion where “transmitting the voice of a caller” requires a
“live” voice. Specifically, the key language states: “At step
325, after finishing voice announcement, the collect call
switch connects temporarily the voice call link between
the caller terminal and the called terminal so that the
called party can recognize the caller.” ’744 Patent col.8
ll.49–52. This “voice call link” describes a connection to
allow the temporary transmission of the “live” voice of the
caller to the called terminal to identify the caller to the
callee.
    Although HowLink argues that the written descrip-
tion explicitly states that the invention can omit step 325,
all of the independent claims of the ’744 patent include
this limitation. While a written description may describe
multiple embodiments, the patent is still defined by the
claims. See TIP Sys., LLC v. Phillips & Brooks/Gladwin,
Inc., 529 F.3d 1364, 1373 (Fed. Cir. 2008) (“the mere fact
that there is an alternative embodiment disclosed in the
’828 patent that is not encompassed by district court’s
claim construction does not outweigh the language of the
claim, especially when the court’s construction is support-
ed by the intrinsic evidence.”). Indeed, the claims track
the disclosed steps, including step 325—where “the collect
call switch connects temporarily the voice call link be-
tween the caller terminal and the called terminal.” ’744


    4   The specification refers back to the description of
step 325 for identical steps 440 and 550.
16        HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS



Patent col.8 ll.49–51. Notably, every independent claim
requires “temporarily transmit[ting] voice of a caller to
the called terminal to identify the caller.” And no disclo-
sure is provided for pre-recording a message from a caller
for this temporary voice transmission.
    HowLink asserts that the written description does
disclose a “voice announcement” that can include the
recorded voice of a caller. HowLink contends that the
invention may use the pre-recorded voice of a caller,
stating that “[t]he key teaching here is that the calling
party is identified to the called party using the caller’s
voice.” Appellant Reply Br. 26. The written description,
however, does not support Howlink’s assertions. For
example, as described, step 320 “outputs voice announce-
ment telling it is a collect call,” and step 330 is “a voice
announcement for request to accept the collect call is
outputted to the called terminal.” ’744 Patent col.8 ll.47–
48, 55–57. The written description provides no further
description of any voice announcements, nor even men-
tions pre-recording the voice of a caller. As such, nothing
in the patent dissuades us from the conclusion that the
claims all require that the temporary transmission in-
clude a “live” voice.
    The parties spend a significant portion of their briefs
addressing whether prosecution disclaimer applies to
remove the possibility of a “recorded” voice of a caller in
lieu of a “live” voice. We need not reach the question of
prosecution history disclaimer in this case, however. This
is so because, the claims and written description so clear-
ly point to the correct construction in this case. Thus,
while we find that the prosecution history is consistent
with our conclusion that the disputed claim terms require
“live” voice transmission, we do not determine whether,
standing alone, the prosecution history would support a
finding of clear and unmistakable disavowal of an alter-
native claim scope. See Phillips, 415 F.3d at 1317 (“[T]he
prosecution history can often inform the meaning of the
HOWLINK GLOBAL LLC   v. NETWORK COMMUNICATIONS           17



claim language by demonstrating how the inventor un-
derstood the invention and whether the inventor limited
the invention in the course of prosecution, making the
claim scope narrower than it would otherwise be.” (em-
phasis added) (citations omitted)); 3M Innovative Props.
Co. v. Tredegar Corp., 725 F.3d 1315, 1321–22 (Fed. Cir.
2013) (“The meaning of the claim language is informed, as
needed, by the prosecution history.” (citations omitted)).
                     III. CONCLUSION
    For the foregoing reasons, and because we find that
HowLink’s remaining arguments are without merit, we
find that the district court correctly construed the terms
“temporarily transmitting voice of a caller to the called
terminal to identify the caller when the second communi-
cation link is established” and “prohibiting voice trans-
mission until a collect call acceptance arrives after the
temporary voice transmission.” Simply, the district court
correctly concluded that, to practice the elements of the
claims at issue, a caller must be able to talk to the called
party temporarily before a decision to accept the call is
made. Because HowLink admits that Defendants do not
infringe under the district court’s constructions, we affirm
the district court’s judgment of non-infringement of the
’744 patent.
                       AFFIRMED